 SEMINOLE ASPHALT REFINING167Seminole Asphalt Refining,Inc.andUnited Steel-workers of America, AFL-CIO. Case 12-CA-5550November 9, 1973DECISION AND ORDERBy MEMBERSFANNING,JENKINS, ANDPENELLOOn March 16, 1973, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent, the GeneralCounsel, and the Charging Party each filed excep-tions to certain portions of the Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered - the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.1.We find merit in the exceptions of the GeneralCounsel and the Charging Party to the Administra-tiveLaw Judge's finding that Paul Giddens, anunfair labor practice striker, was disqualified fromreinstatement because of alleged misconduct duringthe strike.A little aftermidnight onMarch 22, 1972,nonstriker O. H. Evans left Respondent's plant witha tractor-trailer to make a delivery. While traveling atthe rate of about 55 miles an hour, he noticed a carapproaching from the opposite direction at the rateof from 20 to 25 miles an hour with somethingoutside the driver's window. He testified that he sawan arm make a sidearm motion and throw whatappeared to be a half brickbat toward his truck. Theobject struck the cab of the truck below thewindshield. Both vehicles continued on. Accordingto Evans, he recognized the driver of the oncomingcar as Giddens. About a week after the incident,Evans swore out a warrant against Giddens, who wasthereafter tried and acquitted.Giddens denied any role in the foregoing incident.The Administrative Law Judge expressed doubt thatEvans could identify Giddens as the driver of theoncoming car in view of the speed of the vehicles inrelation to each other and the transitory nature of theincident.Moreover, in view of a physical disability inGiddens' left arm, he credited Giddens' testimonythat he did not throw the missile at the truck.Nevertheless, the Judge disqualified Giddens fromreinstatement because Respondent in good faithbelieved that Giddens was involved in the incidentand the General Counsel allegedly had not estab-lished that he was not involved.We do not agree with the Administrative LawJudge's reasoning in disqualifying Giddens. Respon-dent contended that Giddens should be deniedreinstatement because he had thrown a missile atEvans' truck. The Administrative Law Judge foundthat he had not done so. The General Counsel hadthus rebutted the basis for Respondent's claim ofdisqualification.Respondent did not contend that,although Giddens might not have thrown the missile,he was otherwise present in the car. Evans' testimonywas that Giddens was the driver of the oncoming carand had thrown the brickbat. He did not claim thattherewas more than one person in the car fromwhich the missile was thrown. Inasmuch as theAdministrative Law Judge credited Giddens' testi-mony that he had not thrown the, missile, the onlyreasonable inference is that he was not present in thecar and therefore was not involved in the incident.Accordingly, there is no basis for disqualifyingGiddens from reinstatement. We so find. We shall,therefore, direct that Giddens be offered reinstate-ment and backpay together with the other employeeslisted inAppendix B of the Administrative LawJudge's Decision.2.We also do not agree with the AdministrativeLaw Judge's finding that striking employees SamuelCooksey and Gene Rentz engaged in misconductsufficiently serious to disqualify them from reinstate-ment. The Administrative Law Judge found that theprincipal incident attributed to Cooksey and Rentzconcerned the throwing of cherry bombs onto theplant premises during the evening of March 8, 1972,the day the plant reopened in the midst of an unfairlabor practice strike.No damage was done tocompany property or to any person on or about thepremises.Nor does the Administrative, Law Judgefind that the alleged misconduct prevented employ-ees or other persons from entering or leaving theplant or surrounding premises.Where an employer who has committed unfairlabor practices discharges employees for unprotectedacts of misconduct, the Board must consider both theseriousness of the employer's unlawful acts and theseriousness of the employees' misconduct in deter-1The Respondent has excepted to certain credibility findings made byconvinces us that the resolutions are incorrect.Standard Dry Wall Products,the Administrative Law Judge. It is the Boards establishedpolicynot toInc,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefullyoverruleanAdministrativeLaw Judge's resolutions with respect toexamined the record and find no basis for reversing his findings.credibility unless the clear preponderance of all of the relevant evidence207 NLRB No. 40 168DECISIONSOF NATIONALLABOR RELATIONS BOARDmining whether reinstatement would effectuate thepolicies of the Act.2 The cherry bomb thrown byCooksey and Rentz did no damage to person orproperty, nor did it interfere with the reopening andmanning of the plant. Although this conduct is not tobe condoned, it was not so flagrant in our opinion asto disqualify these two unfair labor practice strikersfor reinstatement when considered against Respon-dent's unfair labor practices, particularly the discrim-inatory layoff of several employees which provokedthe unfair labor practice strike.3 Accordingly, weshall order the reinstatement of Cooksey and Rentz.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that Respondent,Seminole Asphalt Refining, Inc., Tallahassee, Flori-da, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder,as somodified:1.Add the names of Paul Giddens, SamuelCooksey, and Gene Rentz to the list of employees inAppendix B.2.Substitute the attached notice for that of theAdministrative Law Judge.WE WILL offer the following employees reins-tatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without loss of seniority or other rights orprivileges:Pat BentleyPaul GiddensSamuel CookseyTim GrayJames Faircloth, Jr.H.C.McCarthyGeorge FulghamHugh MullinsJames GerrellGene RentzWE WILL offer the following employees, uponapplication, reinstatement to their former jobs or,ifthose jobs no longer exist, to substantiallyequivalent positions, without loss of seniority orother rights or privileges:Waymond BerryA.J.CrummedySylvesterDawsonR.W. DunnJamesFaircloth, Sr.Charles FulghamWillieGavinRodney GrayRichard HarrisJohn HeardT.B.Hudson, Jr.William Hudson2 Local 833,InternationalUnion,United Automobile,AircraftandAgricultural ImplementWorkers of America [Kohler Co.J v. N.LRB.,300F.2d 699 (C.A D.C.),cert.denied365US 869;N.LR.B v. ThayerCompany,213 F 2d 748 (C A 1).3LewisBusinessForms, Inc,180 NLRB 386, 398;American BeautyBaking Co.,171 NLRB 700, 719.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees in order to discouragemembership in United Steelworkers of America,AFL-CIO, or any other labor organization.WE WILL make the following employees wholefor any loss of earnings they may have sufferedD.R.McClendonDanielMcFallRobert McFallDennis MetcalfLarryRandolphW. J. SmithPercy StewartAlbert Lee StillAbraham WashingtonJimmie WashingtonAdellWilliamsWE WILL make all of the above-named employ-eeswhole for any pay they lost, with interest,because of discrimination against them.WE WILL NOT coercively interrogate our em-ployees about their union activities or those ofother employees.WE WILL NOT threaten our employees withdischarge or closing of our plant because of theirunion activities.WE WILL NOT create the impression that wehave engaged in surveillance of our employees'union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to engage in or to refrainfrom engaging in any or all the activities specifiedin Section 7 of the Act.by payment to them of the amounts theynormallywould have earned as wages fromMarch 29, 1972, until the dates on which theywere reinstated, which are set forth beside theirnames.SEMINOLE ASPHALTREFINING, INC.(Employer)DatedByJames GreggMay 11972(Representative)(Title)Curtis Langston,April 12, 1972This is an official notice and must not be defacedE.W. NelmsApril 17, 1972by anyone. SEMINOLE ASPHALT REFINING169This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 706,500 Zack Street, P.O. Box 3322, Tampa, Florida33602, Telephone 813-228-7210.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.IntroductionDECISIONSTATEMENTOF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Pur-suant to a charge filed on March 9, 1972, by UnitedSteelworkers of America, AFL-CIO, hereinafter referredto as the Union, the complaint issued on October 13, 1972,alleging that between February 7 and 17, 1972, Respon-dent interrogated employees about union activities, createdthe impression that employees' union activities were undersurveillance, and threatened employees with discharge anda plant shutdown because of their union activities, all inviolation of Section 8(a)(1) of the Act. The complaint alsoalleged that on February 14, 1972, Respondent dischargedor laid off Dennis Metcalf, Daniel McFall, and LarryRandolph because of their union activity in violation ofSection 8(a)(3) and (1) of the Act, and that a strike ofRespondent's employees which commenced on February20, 1972, was an unfair labor practice strike. Respondent initsanswer denied the commission of any unfair laborpractices.A hearing was held before me at Tallahassee, Florida, onNovember 28 and 29, 1972, and January 3 and 4, 1973.During the hearing the complaint was amended to allegethat all striking employees requested reinstatement onMarch 24, 1972,andthat reinstatement was denied onMarch 29, 1972, in violation of Section 8(aX3) of the Act.Respondent denied this additional allegation. At theconclusion of the hearing the General Counsel arguedorally.Briefshave been received from the GeneralCounsel, Charging Party, and Respondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Florida corporation,maintainsits princi-pal office and place of business in St. Marks, Florida,where it is engaged in the production and sale of asphaltproducts.During the year preceding issuance of thecomplaint Respondent's directsalesand purchases to andfrom points outside the State of Florida each exceeded$50,000. I find that Respondentis anemployer within themeaning ofthe Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.IRespondent also produces a small amount of tractor fuel as abyproduct of its operations2 Fuel oil is produced regularly throughout the year as a byproduct in theRespondent operates an independent refinery. Its prod-ucts are asphalt, asphalt roofing material, jet fuel, and fueloil.'During the fall of 1971, Respondent was also trying toestablish a market for the sale of emulsion, which is amixture of asphalt, jet fuel, and water, and is used as a basein road building. Respondent's business is seasonal to someextent.Asphalt and emulsion sales are usually highest inthe summer, and fuel oil sales are usually highest in thewinter.2Respondent's operations are broken down into sixdepartments: operating, maintenance, repair shop, drivers,roofing dock, and emulsion plant. In late January andearly February 1972, the time of the events here at issue,Respondent had a total of 54 employees on its payroll.Included among them were 3 loaders and a relief loader, 10laborers, an emulsion man, an emulsion helper, and 19drivers.B.TheUnionActivitiesat Respondent's Plant PriortoFebruary 14On January29, 1972,3Daniel McFall,who was one ofthe loaders,telephonedUnion Representative JosephConnors and requested assistance in organizing Respon-dent's employees.As a result of their conversation Connorsgot clearance from the Union to proceed with anorganizing campaign among Respondent's employees andgaveMcFall blank authorization cards for Respondent'semployees to sign.McFall solicited most of the employeesto sign cards over a period of 2-1/2 weeks,obtainedsignatures on a number of the cards,and returned them toConnors. Waymon Berry also obtained some signatures oncards.There is also evidence,which Responders, chal-lenges, that relief loader,DennisMetcalf,and laborer,LarryRandolph,assistedMcFall in getting cards signed.On the evening of Sunday,February 13,there was aunionmeeting.Connors and McFall ran the meeting.Metcalf,Randolph,and a number of other employeesattended.C.The AllegedViolationsof Section8(a)(1)Around February 7, Respondent's Dispatcher ClarenceWrenn gave James Patrick Bentley4 a ride in his truckwithin the plant premises. While Bentley was in the truck,Wrenn asked him how the union organizing was going.Bentley said that he did not know what Wrenn was talkingprocess of manufacturing asphalt and jet fuel.3Unless otherwise indicated all dates which follow occurred in 1972.4He is also referred to as Pat Bentley in the record. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDabout.Wrenn said that he, Wrenn, knew, all about it, andBentley repeated that he did not.5 Wrenn's question toBentley was clearly intended to elicit information aboutthe organizing campaign from Bentley.When Bentleydenied any knowledge, Wrenn sought to convey that healready knew all about it so that Bentley was free to speak.Ifind thatWrenn's question in the context of otherviolations found below, constituted coercive interrogationin violation of Section 8(a)(1) of the Act. I find further thatWrenn's statementthat he knew all about it created animpressionof surveillance in violation of Section8(a)(1) ofthe Act.On February 10 or 11 Plant Superintendent Laster calledBentley out of the control room where he was working andasked him if he had heard about what was going on aroundthe plant. Bentley said he had not. Laster said "they" hadtried to get in there a couple of years ago. Bentley said hehad only been working there a year or so and wasn'taround at the time Laster was talking about. Laster said"Well, just don't letanyof those young fuckers talk youinto anything that'll cost you your job." Bentley did notanswers I find that Laster's referencewas clearly to theunion activity at the plant7 and that Laster unlawfullyinterrogated Bentley and threatened him with discharge ifhe engaged in union activity in violation of Section 8(a)(1)of the Act.During the week beginning February 7 Laster onseveraloccasionsasked William Hudson to ride with him from theplant to a dock at a nearby river where barges were loadedand unloaded for Respondent. On some occasions theywent to hook up barges, and on others they merely rode tothe dock, talked, and then returned to the plant. Duringeach of these rides there was conversation about theUnion. Hudson had been opposed to organization of theplant -in the past, and his opposition was known to Lasterwhom Hudson considered a friend. Hudson remainedopposed to a union in the plant until February 17, when hechanged his mind and signed a union authorization card.During their first conversation that week Laster askedHudson if he knewanyof the employees who were passingout union authorization cards and if he knew anything5These findings are based on the credited testimony of Bentley, whowent on strike with the other employees on February 20 but returned towork and was employed by Respondent at the time of the hearing herein.Wrenn testified that he knew of no occasion when he discussed unionactivity with Bentley in late January or early February. As indicated below,Ihave not credited Wrenn in other controverted portions of his testimony.6 These findings are based on the credited testimony of Bentley. I havenot credited Laster, who denied that he had any occasion to talk to Bentleyabout the Union, in thisandother contested portions of his testimonyconsidered below.7There had been earlier attempts to organize the employees at the plant,and no other explanation appears for Laster's reference.8McFall first worked for Respondent for several weeks in Septemberand October 1971. He quit and was rehired on December 6, 1971. McFallhad been a member of the Union while working for a steel company inIndiana before moving to Florida. His past employment was known toRespondent.9 These findings are based on the credited testimony of Hudson.Hudsonwas not certain who initiated their conversations about the Union after theinitialconversation,and left open the possibility that he volunteeredinformationto Lasterin subsequent conversations.However, it is clear fromhis testimony that Laster initiated the first conversation about the Unionand asked Hudson about the identity of those soliciting for the Union.Laster denied that he knew of McFall's unionactivity orthat he askedabout it. Hudson told Laster nothing on that occasion, butin later conversations told Laster that Daniel McFall andBerry were passing out the union authorization cards.Laster told Hudson that he should have fired McFall, thathe should not have rehired him,8 and that he knew McFallwas not any good. Laster told Hudson that there had beena union at the place where Laster had previously worked inMississippi and that they shut the plant down because ofthe union. Laster told him that it was best to have nothingto do with unions and asked him to talk to other employeesto persuade them not to have anything to do with theUnion.Hudson said he would, and talked to someemployees about it .9I find that Laster's interrogation of Hudson during theirinitial conversation, in the light of his comments aboutMcFall and his statements about his own prior employ-ment, constituted coercive interrogation about the unionactivity of other employees and violated Section 8(a)(1) ofthe Act. The coercive impact of such interrogation is notlessened by Laster's prior knowledge of Hudson's senti-ments in opposition to a union, for Hudson was as free toengage in union activity free of coercion as any employeewhose prior sentiments were unknown. Laster's statementsto Hudson about the rehiring of McFall and his own pastemployment experience were barelyveiled threats ofreprisal against employees and also violated Section 8(a)(1)of the Act.On either February 10 or 11 as Samuel Cooksey wasabout to leave work in his pickup truck, Wrenn stoppedhim. Daniel McFall was loading a truck nearby, Wrennpointed at McFall, who was loading a truck nearby andasked Cooksey how "our union man Dan" was doing.Cooksey replied that McFall was doing just fine.10 Whilethis incident establishesWrenn's knowledge. of McFall'sunion activities, I do not find that Wrenn's question toCooksey constituted unlawful interrogation in violation ofSection 8(a)(1) of the Act.There is some evidence that threats were made by Wrennto driver Percy Stewart on February 14. While Wrenn'sdenial was less than convincing,11 there was sufficientconfusion and inconsistency with his prehearing affidavitHudson anything about the Union dung the week before February 14. Hetestified"Ididn't askMr Hudson or nobody else because I wasn'tinterested in who was handing them out,itdidn't make any difference tome. I wasn't interested in it" Although Laster conceded that his previousemployer some years before had shut down because of a union and that hehad told employees about that at some time,he testified he had no curiosityaboutthe union activityatRespondent'splant in view of his pastexperience, stating, "It didn't-no curiosity-didn't affect my job,and it-itdidn't affect my job when they went out on strike. I still drawed my money;why should it affect me? Why should I have any curiosity?"Laster,however, did not deny or otherwise explain Hudson's testimony as toLaster's invitations to ride with him to the dock during the week beforeFebruary 14. In the light of Laster's past experience,his position assuperintendent of Respondent's ' plant, and my observation of him while hetestified,Iam convinced that Laster protested too much in denying anycuriosity about the Union,was not candid, and is not to be credited.10Cooksey and McFall so testified and are credited.Wrenn testified hemade no remark that he knew of to Cooksey about McFall or his unionactivity.Wrenn testified that he learned of the union activity from Berry afew days before the strike, which started on February 20. Laster testifiedthatWrenn told him of the union activity around February 10. 1 find thatWrenn knew of the union activity on February 10anddo not credit his lessthan firm denial of this incident.iiWrenn first testified that he told Stewart about a year before that he SEMINOLE ASPHALT REFINING171in Stewart's testimony to cause me to doubt the accuracyof Stewart's recollection. I do not rely on Stewart'stestimony in this regard as a basis for any findings.D.The February14 Layoff1.The layoffOn Monday, February 14, around 8 or 9 a.m., Lastercame to Daniel McFall's home. He gave McFall a copy ofamemo to read. The memo, signed by Respondent'sPresident Lewis, stated:MEMO OF MEETING 2/11/72 10:A.M.:Due to the decline in shipping we are to make thefollowing changes in personnel as soon as possible:1. , Permanent lay off of men with least seniority-Dennis Metcalf,LarryRandolph,and DanielMcFall.2.One of the drivers who have asked to beconsidered for loading rack to be put on loading.3.Jim Gregg to be put on loading.4.Prepare checks to be ready Monday morningincluding four hours pay for Monday and layoffto be effective Monday.After McFall read it Laster took it back, thanked McFall,gave him his check, and left.On that same morning Randolph and Metcalf reportedfor work and punched in. As Randolph was preparing tostartwork, Laster called him over and handed him thememo to read and his check. Laster told him that becauseof the decline in shipping he had to lay them off. WhileRandolph was reading the memo, Laster called Metcalfover.12 After Randolph finished reading thememo,Lasterhanded it to Metcalf to read. Laster gave him his check,and Metcalf left.Around noon, McFall went to the plant and askedLaster if he could see the memo again. Laster permittedMcFall to copy the memo, and McFall left.On the same day, as Cooksey was returning from lunch,Laster told him he had a feeling that it was the wrong timeto-lay these men off. Cooksey agreed with him.McFall, who was ' hired on December' 6, 1971, andMetcalf who was hired on January 12, 1972, had the leastseniority among the loaders then employed by Respon-dent.McFall and Metcalf were also the two least senioremployees in the plant. Randolph, who was hired onAugust 8, 1971, was least senior among the laborers.Randolph's plant seniority was greater than that of loaderRobert McFall, a brother of Daniel; welder-maintenanceman Denzil Gray, and drivers Crum, Fulgham, and Scott.did not see why Respondent's President Lewis stayedin businessin the lightof his physical condition. He then testified that he would be afraid to saywhether or not he mentioned this to Stewart in February, 1972. He wasasked whether this wassaidin connection with any discussion of the Union,and replied "Nosir, not aslknows of."12Metcalf testified that he had worked about an hour when Laster calledhim.13Respondent's counsel testified to corroborateHoffman inthis regard.2.Respondent's explanation for the layoffRespondent's Vice, President Hoffman testified that thelayoff had nothing to -do with the union activity at theplant, but was caused entirely by economic considerations.Hoffman testified that, businesswas slow inJanuary andFebruary 1972, and that as a consequence of mildtemperatures and a lot of rain both asphalt and fuel oilsalesweredown and prices were off. According toHoffman, when he, Lewis, and Laster reviewed payrollfigures around February 1, they noted that the number ofmen on the payroll was greater than it should be anddecided that in view ofbusinessconditions there should bea cutback.--They made no decision at that time, butdiscussed several things, including finding something forthe two emulsion plant employees to do, who were thenunder employed.Hoffman testified that he, Laster, and Lewisagain meton the morning of Friday, February 11, when Lasterproposed the layoff of McFall, Metcalf, and Randolph.Hoffman conceded that management had just becomeaware in general terms of union activity in the plant, but hedenied that any managementpersonnelknew the identityof the active employees or knew the identity of the unioninvolved.However, because he knew of some activity, hetestified, he telephoned Respondent's counselthat morningto gain assurance that it was permissible to proceed withthe layoffs.13 Hoffman testified that they decided that theydid not need a relief loader, and Laster reported that twodrivers wanted to move to loading. As a result, accordingto Hoffman, they decided to layoff Metcalf and to revert toa former practice of using drivers as needed to performloading in the" event of illness or absence of the loaders.Hoffman testified that there was insufficient work forGregg at the emulsion plant, that he had been tried out inthe lab but was not needed there, and that they decided totransferGregg to loading where he had some priorexperience. This resulted in the decision to layoff McFall.Laster testified that Randolph was selected as the thirdemployee to be laid off because they had two morelaborers on the payroll than Lewis wanted to ' employ. t4Hoffman testified that on the advice of counsel, theyprepared `the FebruaryI Imemo,quoted above, to recordthe action taken. According to Hoffman and Laster theemployees were to have been notified of the layoff thatafternoon, but Laster was unable to find Metcalf, and theydecided to give them an extra 4 hours pay and notify themMonday morning.3.The evidence as to the decline in Respondent'sbusinessRespondent presented evidence to show that just beforeHe testified that Hoffman told him that Respondent had been considering alayoff foreconomic reasons but learned of unionactivityand questionedwhetherit could proceedwiththe layoff.He testified thathe told Hoffmanif thelayoffwas purely for economic reasons and followed past proceduresthey could proceedand did nothave tokeep unneededemployees.Hoffmandid not tell him who was to be laidoff or howitwas to be handled.14Laster also testified to the same reasons as Hoffman for the selectionof McFall andMetcalffor layoff. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDthe layoff,Respondent had 54 employees on itspayroll. Ayear earlier it had 52 employees on the payroll.15The twoadditional employees were classified as laborers.Lastertestified that Respondent's PresidentLewishad been "on"him to hold the maintenance department down to 8 menand that he had 10 men in the departmentjust prior to thelayoff.Several sets of figures were offered relating to Respon-dent's level of business during the period preceding thelayoff.Respondent introduced the following figures whichrepresented net amounts posted to accounts receivablethroughsalesfor the months indicated:Oct.1971$561,539.03Nov.1971600,776.32Dec.1971530,112.96Jan.1972458,678.88Feb.1-14,1972181,669.05No similar figures were introduced for the correspondingmonths of the prior year.Respondent also introduced the following figures repre-senting gallons shipped for the periods indicated:Tractor&Jet FuelNov.1970503,930Dec.1970633,290Jan.1971556,549Feb.19'71496 , 288Total2,190,057Nov.1971488,427Dec.1971735,053Jan.1972936,468Feb.1--7,19728,110Feb.8--14,1972163,842Total2,321,900Drivers pay figures were also introduced to reflect thevolume of business during the period in question. Theyshowed:11/70$14,341.2212/7013,945.631/7112,566.942/1-15/717,379.4411/71$16,523.3G12/7115,256.871/7213,351.282/1-15/726,867.93Respondent also presented evidence to show that its fueloil inventory on February 12, 1971,was 434,268 gallonswhile on February 15, 1972,its inventory was 1,551,759gallons.Hoffman and Laster testified that they did not havethese figures before them when they decided upon thelayoff but they relied on their knowledge of the day-to-daylevel of shipments.Hoffman testified that the jet fuel shipment figures weremisleading because there was a period of time during lateDecember when the Air Force Base to which the jet fuel isshipped had closed 'down operations. It then becamenecessary during January to ship jet fuel as quickly aspossible to empty Respondent's tanks so that the nextbatch could be run.Respondent normally produces15 There was also evidence that as of November15, 1972,Respondenthad 48 employees on its payroll The record does not show in whichFuelAsphalt &OilEmulsionTotal1,357,1661,876,5053,737,6011,287,4591,842,4143,763,1531,421,0471,105,3383,082,9341,251,8281,735,2553,483,3715,317,500_6,559,51214,067,0691,248,9702,765,1784,502,5751,323,3892,074,4004,132,8421,274,3941,462,1243,672,986583,239160,757752,106373,443277,742815,0354,803,4356,740,20113,875,544batches of 420,000 gallons of jet fuel at 20-day intervalsand ships it out over about an 8-day period.Respondentsells about 6 million gallons of jet fuel a year.With respect to fuel oil,Hoffman testified that in thewinter of 1970-71, Respondent did not produce enough tomeet its needs and had to purchase 100,000 gallons froman outside supplier.However,in 1971 72,Hoffmantestified,Respondent was more than able to meet its needs,its tanks were full,and it became necessary to dispose of iton unfavorable terms.16 Laster testified that Respondentnormally sold a lot of its No.2 fuel oil to Colonial Oil inJacksonville during the months of December,January, andFebruary, but during the winter of 1971-72 Colonial didnot buy any.Hoffman and Laster also explained that whilemuch of Respondent's fuel oil was not used for residentialheating purposes,itwas used industrially as a substitute fornatural gas during periods when natural gas was in shortsupply. The mild weather increased the available supply ofnaturalgas for nonheating purposes,and adverselyeffected oil sales.Hoffman and Laster also testified that they were notsuccessful in establishing a market for emulsion sales andthat those sales amountedto verylittle.Theyalso testifiedthat asphalt sales were down because of rainy weather.Laster also testified that while he did not keep track ofsales figures, he would estimate from the shipments ofmaterial that sales were off at least 10 percent incomparison to prior years during the winter season. Lasterclassification the reductions occured, but as set forth below it appears thatat thattimeRespondent had again employed a relief loader.16Hoffman testified that this mle was made around March 15. SEMINOLE ASPHALT REFINING173also testified that in his view the winter season did not enduntilApril, and that an increase in business could not berelied upon until then-The General Counsel's witnesses testified in moreconclusionary terms, and with some variation, that theyhad noticed no decline in the level of business prior to thelayoff.McFall testified that he noticed no decline inloading before he was laid off. Randolph testified thatthere was as much work as ever for the laborers. Cookseytestified that business was off some, but no more than wasusual for the season. Stewart testified that he had drivenmore during the last 2 weeks of January than ever before.174.Theuse of a relief loaderFor several years prior to the layoff Respondentemployed three loaders and a relief loader to load itstrucks. Prior to that it operated with three loaders and norelief loader.tsRespondent's plant operated on a three-shift round-the-clock basis from 10:30 p.m. Sunday, until 2:30 p.m.Saturday, each week. One loader was assigned to each shifton a rotating basis. The relief loader relieved the first shiftloader on Mondays and the third shift loader on Fridays.On Tuesday through Thursday he worked on the first shiftalong with the regular first-shift loader.19 The result wasthat each of the loaders and the relief loader normallyworked 5 days each week.Following the layoff Respondent did not employ a reliefloader until sometime in October 1972, when a relief loaderwas again hired.20 Laster and Hoffman both testified thatat the time of the layoff, they believed that there was noneed for a relief loader and they intended to eliminate thatposition. According to Laster, the regular loaders were gladto get overtime work by working a sixth day, and there wasnot enough work to keep two loaders busy during the dayshift.Laster testified that around the first of January 1972, twodrivers,Barron and Gerrell, separately approached himand asked for permanent transfers to loading when anopening came up because they felt that they were notmaking as much money as they should driving. Laster didnothing about transferring them at the time, but hetestifiedthatwhen the layoff was being considered, heconcluded that he could do without a relief loader andcould call upon one of the two drivers to perform loadingas needed in the event of illness or absence of a regularloader while otherwise continuing to drive. He testifiedthat 1 or 2 days after the layoff he asked Barron andGerrell if they were still interested in the job, but they boththen told him that they decided to stay on as drivers for a17Respondent disputed Stewart's testimony that his pay was higherduring that period than ever before. However, it conceded that the amountStewart testified he was paid was substantially correct. Based on testimonythat drivers were paid 8-1/2 cents a mile it would appear that Stewart droveapparently 5,000 miles in the 2-week period and spent about 100 hours onthe road apart from loading and unloading time.isCooksey testified that a relief loader was employed when he returnedfrom the service in 1967. Laster testified that the relief loader had been usedfor 2 or 3 years. Hoffman testified that relief loaders had been employedover a period of 4 or 5 years. Although Hoffman also testified that reliefloaders had been employed intermittently during that period for purposes oftraining, Laster's testimony as to the utilization of relief loaders and as towhile and see if business picked up.According to Laster itwas not his intention to transfer either of them to loadingat that time because they were not needed,but he wantedto know if they were still interested in case they wereneeded at some later date.When asked if he talked to themabout whether they would continue to drive trucks in theevent they were needed,Laster replied, "Oh, yeah,uh-huh.Well, that was understood-see-that they would.The firsttime that I talked tothem-when theycome to me aboutthe job,I told them thatifno,itwasn't, either;itwas thelast time;that's right.Yeah I told them when they-when Iwent to them to check with-that'swhen I told them."Laster then testified that he told them that if they neededto drive and Respondent didn'tneed them on the reliefloadingjob, they could go ahead and drive also.Barron corroborated Laster that he had asked for atransfer to loading before the layoff because it was duringthe slack season and he felt he would make more moneyloading than driving.However,he testified that whenLaster spoke to him later about becoming a loader,he toldLaster that things had picked up a little and that he wouldstay where he was 21 According to Barron,Laster did notsay whether the loading work would be on a regular oroccasional basis and they did not discuss whether Barronwould continue to drive some as well.Although the evidence establishes that no relief loaderwas employed from February 14 until October 1972, thereisdisputed testimony as to the extent to which Respon-dent'sdispatcher,Wrenn,helpedwith loading afterFebruary 14:With some variation,the General Counsel'switnesses testified that during the week between the layoffsand the strike,theysaw Wrenn regularly loading whereaspreviously he had only infrequently helped the loaders witha portion of their work during their busiest periods. Thesewitnesses testified that when they had seen Wrenn on theloading dock before the layoff he never wore coveralls, butduring the week between the layoff and the strike heregularly wore them there.Each of these witnesses did notwork in the loading area during the week in question,22 andcross-examination established that their opportunity toobserve Wrenn in the loading area was limited.Laster testified thatWrenn had always helped out withthe loading when needed,a few minutes at a time,but thathe never saw Wrenn spend as much as 4 to 6 hours a dayloading.Laster testified that he never sent Wrenn to helpwith the loading, and that Wrenn always kept coveralls atthe plant which he wore on rainy days,when he had to gointo tankers, or when he was around dirty work.Wrenn testified that he spent most of his time in theoffice and shop areas about 100 to 150 yards away fromthe loading area.He testified that he always had helpedthe hiring of Metcalf to fill a vacancy created when Laster let another loadergo leads me to conclude that the job of relief loader had been considered aregular position since it was instituted.I19There is evidence that during the first several weeks of employmentwhile learning the job,newly hired relief loaders worked only on the firstshift with the first shift loader and did not relieve the loaders on Mondayand Friday.20At the time of the hearing,he was still being trained.21Barron testified that he had had a couple of good weeks before that.22However,Cooksey worked in the lab adjacent to the loading area andhad more occasion than the others to go into the loading area. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the loading during the busiest time of the day,between 10 a.m. and 1 p.m., as needed. He also testifiedthat he kept coveralls at the plant to wear in bad weatheror when he went inside tankers. He did not recall whetherhe wore,coveralls during the week after the layoff. Wrenntestified that he would be afraid to say whether he did anyloading work on the day of the layoff, that he did someloading work during that week, and that he would not sayhow much. However, Wrenn denied that he took up theslack which was left when the relief loader was eliminated.5.The basis for selection of the employees to belaid offThe evidence shows only one prior layoff at Respon-dent's plant several years earlier. That layoff affectedemployees at the asphalt roofing dock and resulted fromthe purchase of a forklift to do some of the work previouslydone manually. The employees were chosen for layoff bythe then plant superintendent without regard to seniority.23As set forth above, the February 11 memo stated that themen with least seniority were to be, laid off. Hoffmantestified that ,in selectingmen for layoff they took theseniority list, started at the bottom, and laid them off bydepartmental"seniority, but not strictly. Hoffman testifiedthat except for the transfer of Gregg to loading, the layoffwas by departmental seniority and that as Hoffman viewedthe emulsion plant as part of the operating department foraccounting purposes, he considered Gregg and the loadersas all operating employees. However, in an affidavit givenduring the investigation of this case, Hoffman stated "Wehave six departments: Operating, maintenance, repairshop, drivers, roofing dock, and emulsion plant. When welay people off we do it by departmental seniority."Laster testified variously that the layoff was made bydepartmental seniority and classification seniority.24 How-ever, he also testified that Gregg was not laid off becausehe had more seniority in his classification and in the plantand had loading rack experience as Well. Laster- thentestified that plant seniority was not a consideration in thelayoff, but classification seniority was. Laster testified thatMcFall and Metcalf as the least senior loaders wereunneeded after the transfer of Gregg, and that Randolphwas laid off as the least senior laborer. However, in anaffidavit given during the investigation of this case, Lasterstated: "The only explanation I can offer as to why LarryRandolph was laid off on February 14th, even though hehad three months' more seniority than Robert McFall, whowas retained, is that I didn't realize at the time I made thelayoff list that Randolph had more seniority than RobertMcFall and Randolph was the man with least seniority inhis classification." In explanation Laster testified that theBoard agent kept insisting that it had to be either plantseniority or departmental seniority, and "we got sort ofmixed up in that thing; we had `department seniority'down there, and he marked through it and put `plantseniority' above it. I believe you'll see it in the copy wherehe marked it through."Respondent introduced no evidence as to the extent ofGregg's prior experience as a loader. However, his senioritydate was June 1, 1971, and Wrenn testified that whenGregg was moved to loading on February 14, he neededadvice from Wrenn as to how to do his work and was notas familiar with loading as some of the men who had beenthere for 2 or 3 years. Cooksey testified that beforeFebruary 14 Gregg had worked on the loading dock onlyhalf a dozentimesto help out on loading and did not knowthe complete job. Cooksey also testified that for the 2weeks prior to his transfer to loading, Gregg worked in thelab with him.6.Concluding findings as to the layoffsThe General Counsel and the Charging Party contendthat the reasons advanced for the layoff were pretexts andthat the true reason was the union activity of theemployees. Respondent contends that the General Counselfailed to establish antiunion motivation for the layoff andthat it was caused by the reasons stated by Laster andHoffman. For the following reasons I reject the explana-tion for the layoff advanced by Respondent and find meritin the contentionsof the General Counsel and ChargingParty.a.The evidence set forth above leaves little room todoubt that McFall was the instigator of the union activityat the plant and Laster was aware of that fact at the time ofthe layoff. I have not credited Laster's denials and havefound that he interrogated Hudson and learned ofMcFall's role from Hudson, if not indeed from Wrenn aswell. In these circumstances and as the union activity wasadmittedly discussed in conjunction with the layoff, I findit impossible to believe that Laster did not pass on toHoffman his knowledge of McFall's activities before thedecision to lay McFall off was made. I do not credit thetestimony of Laster and Hoffman that they knew onlygenerally of the union activity at the time they decidedupon the layoff.b.While the evidenceas toRandolph andMetcalf isless compelling, there is also basis to infer knowledge oftheir union activity. Randolph and Metcalf concededlyobtained no signatures on authorization cards themselves.Rather the testimony of McFall, Randolph, and Metcalfwas that Randolph and Metcalf assisted McFall by urgingRespondent's black employees to talk to McFall and signcards. From McFall's failure to mention Randolph's unionactivity in an affidavit given during the investigation of thiscase, there is some reason to believe that `the testimony asto the extent of Randolph's solicitationmay have beenexaggerated.However, there is evidence that nine of theblack employees eventually signed cards and attended theFebruary 13unionmeetingatwhich Randolph andMetcalf were also present. There is also evidence thatRandolph and Metcalf talked to employees on plantpremises during lunch hours and that one employee signeda card in Randolph's presence' at the timeclock in the plant.In the light of the interrogation by Wrenn and Lasterz3Hoffman testified that jobs were abolished and the unneeded mention seniority and ultimately testified`classifications would be the samewere laid off. Neither Hoffman nor Laster remembered whether the laid-offthing as departments for seniority-actually- departments-classificationsemployees were given notice at that time.in that department "24 Laster displayed some confusion in distinguishing between classifica- SEMINOLE ASPHALT REFINING175directed at learning the identity of those active for theUnion,Wrenn's statement to Bentley that he knew allabout the union activity, and Laster's warning to Bentleynot to letyoung employees get him in trouble, there is basisto infer that Respondent became aware that Metcalf andRandolph, both young employees, were active on theUnion's behalf.c.Laster's threats to Bentley and Hudson establishRespondent's hostility toward the Union and specificallyits animus against McFall because of his union activity.Apart from the denial of threats, rejected above, Respon-dent contends that there is affirmative evidence of itsreceptivity to union representation for its employees in therecord of a similar corporation in which its president,Lewis,held a substantial interest and in Hoffman'sstatements and instructions to its attorney after learning ofthe union activity. Respondent presented testimony thatLewis and Respondent's other owner each own 20 percentof the stock of Vulcan Asphalt and Refining Co. atCordova, Alabama, that Vulcan's operations are similar tothose of Respondent, and that Vulcan's employees havebeen represented for,about 18 years by District 50.75 Thereisalso testimony that in conversations between Hoffmanand Respondent's attorney immediately before and afterthe layoff, Hoffman stated that if the employees wanted aunion they should have one and instructed Respondent'sattorney to consent to an election at the earliest possibledate.However, this evidence does not negate the inference tobe drawn from the conduct of Laster, and the circum-stances make it clear that Respondent was not indifferentto the Union. Thus, in conjunction with his testimonyrelating to Vulcan, Hoffman testified that with one or twoexceptions Respondent's pay rates were higher than thoseat Vulcan and had been for a couple of years. He, added,"[T]hey have the union and we don't, but we've been-we've felt that the threat of a union has raised our wagesa lot more than the union itself would." With respect to theconversation on February 11, Respondent's attorneytestified that either Lewis or Hoffman told him that theyhad done everything they could to satisfy the employees,that they had had a belly full, and if the employees wanteda union that "by god, let them have a union." He testifiedthat he was also told that in the event a petition was filed,he was to consent to an election at the earliest possibledate.He explained further that he did not take thesecomments and instructions as indicating that Respondentwanted to do nothing to resist union organization but "Ijust think that to me that indicated disgust, as much asanything else, because they had made through yearlyincreases, reviews and so forth, an effort to be fair, andthey just had said, `we've had it.' " Followinga secondconversation with Hoffman on February 16 Respondent'sattorney dictated a notice which Respondent posted inresponse to a union demand for recognition in whichRespondent stated that it had no intention of recognizingtheUnion voluntarily, that it believed that thequestionshould be resolved by secret ballot election after theemployees had heard both sides, and that it intended tofight the Union with each and every means allowed by law.While the testimony of Hoffman and Respondent'sattorney would not of itself establish union animus, itdemonstrates opposition rather than receptivity and is notinconsistentwith the hostility voiced by Laster.d.The evidence warrants the conclusion that Hoffmanand Laster more precipitously decided upon and effectuat-ed the layoff than they testified. Although business wasallegedly off in January and the first 2 weeks of February,no action was taken around the first of February to reducethe payroll. Despite the fact that Respondent then had noneed for Gregg at the emulsion plant,Respondent at thetime sought to make work for Gregg by sending him towork in the lab with Cooksey who had previously workedthere without assistance,and only a few weeks earlier onJanuary 12, Respondent added to the payroll by hiringMetcalf as relief loader.Although Respondent allegedly decided upon the layoffat a meeting on the morning of Friday,February 11,analysis of the memo of that meeting and the testimonyexplaining the delay in effectuating the layoff untilMonday morning gives reason to conclude that thedecision came "later and possibly after the February 13union meeting.The memo bears a notation purporting toshow the time of the meeting as 10 a.m. Hoffman alsotestified that the meeting was held in the morning, andRespondent'sattorney testified' that he wascalled byHoffman early that morning. Laster testified, however, thathe believed the decision was made in the afternoon.Hoffman testified that the employees were supposed tohave been notified of the layoff on Friday afternoon, butthat they were not notified until Monday because Lastercould not contact all of them. Laster also testified that thelayoffwas supposed to have been ' made that day butMetcalf had gone home or somewhere off the property andLaster could not find him. Yet the memo purporting toreflect what happened at the 10 a.m. meeting states thatchecks were to be prepared to be ready Monday morningincluding4 hours' pay for Monday and layoff to beeffective Monday.This testimony offers no explanation for the failure tonotifyMcFall and Randolph of the layoff on Friday. Moresignificantly, the testimony is, in conflict with the contentof the memo. For the memo which purports to reflect whatwas decided at the 10 a.m. meeting states that checks wereto be prepared to be ready Mondaymorningincluding 4hours' pay for Monday and that the, layoff was to beeffective on Monday. If this were the decisionat that time,then there never was any intent to effectuate the layoff onFriday.Finally, the events of Monday morning giveadditional reason to believe that the decision was moreabruptlymade. On Monday, despite the alleged priordecision,both Randolph and Metcalf were permitted toclock in, and Metcalf worked for an hour before they werenotified they were laid off. At thesame time,despite theprovision of 4 hours' pay for Monday, Laster took the time25District 50 is now affiliated with the Charging Party in this case. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDto go to McFall's home to notify him of his layoff ratherthanwait for McFall to report for work that night.In these circumstances, I conclude that the layoff wasnot decided upon on Friday morning, as the memopurports to indicate, and find cause not to credit theexplanations of Laster and Hoffman for their actions.26e.The February 11 memo and the evidence as to theuse of a relief loader are persuasive that Respondent didnot intend to abolish the job of relief loader permanently.The memo states, "One of the drivers who have asked to beconsidered for loading rack to be put on loading." Thiswording, parallel to that used to describe the transfer ofGregg, gives no indication that the transfer was to takeplace only if necessary at some future time or on atemporary basis, and nothing in the memo indicates thatone of the jobs being vacated by McFall and Metcalf wasto be abolished.The testimony of Laster and Barron shows that therequests by Barron and Gerrell in January were fortransfers to regular loading duties. Although Laster did notcheck back with drivers before the memo was written,within a day or two after the layoff Laster spoke to them.Although Laster testified that he then asked them if they,were interested in working as relief loaders in case theywere needed, Laster's testimony that he told them theywould also continue to drive was halting, and Barrontestifiedthat Laster did notdiscusswith him whether theloading work would be occasional or regular or whether hewould continue to drive. Both testified that the drivers thenturned him down, albeit for varyingreasons.IfLaster'sinquirywas directed toward temporary work at someunspecified future time and did not entail relinquishmentof driving,it isdifficult to understand the flat rejection hereceived in response to his inquiry. Rather it would appearthat Laster received a negative response because he wantedone of them, as the memo and Barron's testimonyindicated, to transfer permanently at that time to loading.The evidenceotherwise also indicatesthat the job ofrelief loader was not viewed as expendably as Laster andHoffman testified. The function of the relief loader was notmerely to assist the first-shift loader, but also to replace thefirst- and third-shift loaders 1 day a week and eliminate anovertime day for each of them. Respondent had utilized arelief loader for several years. Only in January, whenLaster terminated a loader, he routinely moved McFallfrom relief loader to loader and hired Metcalf to fill thevacancy. In October 1972, as Respondent was againentering the winter season, it reinstituted the position.While the testimony of the General Counsel's witnesses asto loading done by Wrenn was largely conclusionary andbased on limited opportunity to observe, Wrenn's owntestimony was notably uncertain as to the amount ofloading work performed 'by him immediately after thelayoff.His professed inability to recall how much loadinghe did that week or who worked as first-shift loader, whileat the same time testifying that Gregg was inexperiencedand needed advice, indicates that his lack of recollection26Assuming that Hoffman spoke to Respondent's attorney on Fridaymorning about Respondent's right to layoff employees,nothing in theattorney's testimonyas tothat conversation establishes that the decisionwas made at that time.was more convenient than real and that however limitedtheir observation of Wrenn, the General Counsel's witness-es had some basis for their testimony that Wrenn's work onthe loading dock increased immediately after the layoff.In all of these circumstances,Ido not credit thetestimony of Hoffman and Laster that Respondent decidedto eliminate the job of relief loader and that Metcalf waslaid off for that reason. I find that the evidence in thisregard gives further reason to discredit the explanation ofHoffman and Laster for the layoff.f.The evidence shows that the principle of departmen-talseniority, allegedly followed in the layoff, was notfollowedwhen it would have protected McFall andMetcalf but was followed to their detriment. Thus, despitethe fact that it was Gregg for whom Respondent lackedwork, he was not laid off by departmental seniority but wastransferred. Although Respondent conceded that it did notneed or want to lay off drivers,27 it contemplatedtransferring a driver to create the additional surplus loader.For these moves departmental.seniority was ignored.Hoffman testified that departmental seniority was notstrictly followed. Then he testified that he considered theemulsion plant and loading both as part of the operatingdepartment, seemingly to show that the transfer of Greggwas not inconsistent with departmental seniority. Yet in anaffidavit given before the hearing, he identified operatingand theemulsion plant as separate departments, whilestating that the layoff was by departmental seniority.Laster's testimony in this regard also reflected inabilityto explain the selectionin a consistent manner.To Lasterdepartment seniority ultimatelybecame the same asclassification senioritywithin a department.When heexplained the transfer and retention of Gregg, he ultimate-ly testified that Gregg's classification seniority and not hisplant seniority prevailed. Yet, there is no evidence thatGregg had superior classification seniority as a loader.Indeed Cooksey's testimony that Gregg had worked on theloading dock only half a dozen times and was not familiarwith the complete job was not refuted but was partiallycorroborated by Wrenn. Laster's inability to explain thebasis of the selections is further indicated by the confusionin his affidavit, which he attributed to a Board agent, whenhe crossed out departmental seniority,insertedplantseniority, and attributed Randolph's layoff to oversight aswell as Randolph's bottom seniority among the laborers.While it is true that Respondent was not obligated byany existing practice or contract to follow any particularsystem in selecting employees for layoff, the explanationsput forth by Hoffman and Laster were internally inconsis-tent and inconsistent with one another, and add furtherreason to conclude that their explanations for the layoffcannot be accepted.g.Despite the seasonal nature of Respondent's busi-ness and the high turnover which its seniority list shows itexperienced, Respondent made the layoff permanent andso stated in the February I I memo. Laster's explanationfor telling the employees they were permanently laid off is27Laster testified that drivers made their weekly guarantee and thatRespondent wanted them to be available when business picked up Theguarantee was $85 a week,far less than the average drivers' pay for the first2 weeks of February. SEMINOLE ASPHALT REFINING177singularly unconvincing. He testified that he did not tellMcFall they might recall him in a few weeks because hewas in a hurry, had work to do, and did not think itnecessary. But it took no more time to tell McFall he wastemporarily laid off and might be recalled than to tell himhe was laid off permanently. Laster also testified that timeafter time Respondent laid off men permanently but hiredthem back if an opening came up. The evidence otherwiseshows, however, that there was only one previous layoffwhich was due to the purchase of a forklift and a change inmethod of operation on the roofing dock several yearsbefore and was not attributable to a seasonal decline inbusiness.It.The figures offered as to the level of Respondent'sbusiness show some seasonal decline in Respondent's levelof business but also show that its shipments during thewinter of 1971-72 exceeded those in the comparable periodof the previous year. Respondent's dollar volume fell froma November high of $600,000 at a rate of about $70,000 amonth over the next 2 months, and were low during thefirst 2 weeks of February.28 No comparable figures wereoffered for the previous year, but there was testimony thatdollar sales roughly correspond to quantities shipped withsome variation due to price differentials among Respon-dent's products. Figures as to Respondent's shipmentsshow that during November, December, and January totalshipments in gallons ran from 10 to 20 percent aboveshipments for the corresponding months in previous years.While shipments for the first 2 weeks of February were lessthan half of the shipments for the full month of Februaryin the previous year,29 total shipments from November 1,1971, through February 14, 1972, were within 200,000gallons of the total amount shipped from November 1970through February 28, 1971, and that difference was morethan made up during the third week of February 1972, bycompleting the shipment of a batch of jet fuel as notedabove. Clearly in these circumstances, Laster's testimonythat he estimated from shipments that sales were off atleast 10 percent in comparison to the previous year cannotbe accepted. Moreover, except for the figures as to the first2 weeks of February, the evidence shows that in Novem-ber,December, and January, asphalt shipments weregreater than for comparable months of the previous yearand more than offset any decline in shipments of fuel oil.30Despite Hoffman's testimony that the January jet fuelshipmentsweremisleadingbecause they included ashipment deferred, from December, the figures show thatduring the entire period from November until the begin-ning of the strike, Respondent shipped almost 400,00028The gallonage figures and Laster's testimony indicate that Respondentwas in the process of delivering a batch of yet fuel on February 14 andcompleted delivery during the following week There is no evidence as toother sales or deliveries during the third week of February up to thebeginning of the strike on February 20.29Evidenceas to drivers'pay for thefirst 2 weeksof February 1971 and1972, which was offered as further indication of change in Respondent'slevel of business, tends to show that shipments during the first 2 weeks ofFebruary 1972, were below the level for that period of the previous year.The figures as to drivers' pay otherwise are roughly parallel to the figures forgallons shipped30 In fact fuel oil sales were less in November and January, but weregreater in December, than for the corresponding months of the previousgallonsmore than during the comparable period a yearbefore.While the total number of employees on Respondent'spayroll was increased by two as of February 14, 1972, overthe previous year, both additional employees were labor-ers, and as of February 1, when Respondent alleged it firstdecided that its work force had over-expanded, it had beenhandling an increased volume of shipments with the samenumber of operating and loading employees that it hadduring the previous year when there was no layoff.Even accepting that thefigures asto the first 2 weeks inFebruary reflect a greater than normal declinein businessfor those 2 weeks, the experience of the previous monthsgave tittle support for concern overa businessdecline onFebruary 1, when the layoffs were allegedly first discussed,and by February 14, when they occurred,the winter seasonwas drawing to a close.31Although Hoffman and Laster testified that they had nofigures before them when they decided upon the layoff butrelied only on their observation of daily shipments, ofwhich no log was kept, the figures substantially underminetheir claims as to what they observed. I conclude that theevidence as to the volume of shipments during the wintermonths gives furthercauseto discredit the testimony ofHoffman and Laster that they first discussed a layoffaround February 1 and then decided upon it on February11 for the reasons they stated.i.For all of the above reasons, I have not credited theexplanation of Hoffman and Laster for the layoff and findthat it was caused by the union activity of the employees.The inference is particularly strong that McFall was theprincipal target of the layoff. He was the principalinstigator of the union activity and had been identified asone of two employees soliciting cards among Respondent'semployees. The decision to transfer a driver to loading,made even before checking to determine whether eitherdriver still wanted the transfer, reflects a design to insurethatMcFall would be reached under color of followingseniority in the layoff. Although Barron and Gerrellrequested transfers, according to Laster, around January 1,they were not then transferred, and Metcalf was hired onJanuary 12 as a relief loader. Yet 6 weeks later, as the slackseason neared its end, the decision was made to transferone of them and Gregg to loading and to lay off McFalland Metcalf as superfluous junior loaders. I find that thetrue reason for this decision and the layoff was to remedyLaster's regret for having rehiredMcFall which heexpressed toHudson after Laster learned of McFal1'sunion activity.Although less compelling, there is also evidence Respon-year, and in the first 2 weeks of February 1972, amounted to approximately75 percent of the total shipped in February 1971. Less thanhalf of theapproximately 1,100,000 gallon increase infuel oil inventory stored as ofFebruary 15, 1972, was attributable to decreasedfuel oil shipments duringthewintermonths.At least some of the remainder was apparentlyattributable to increased production of asphaltandlet fuel.31Although Laster testified that winter did not enduntilApril in thearea if therewas a realhard winter,he also testified that the winter of1971-72 was unusually mild. That anincrease in deliveries was soonanticipated is also indicated by the change of heart ofBarron andGerrellwith respect to a transfer from drivingto loadingwhen Lasterspoke to themon February 15 or 16. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDdent was aware that Randolph and Metcalf were activelysupporting the Union. Moreover, it is clear that Metcalf, asthe junior loader with only 5 weeks' seniority had to bereached by the layoff if McFall was to go, and a layoff ofonly McFall and Metcalf at a time when the only increasein complement was among laborers would have beenimmediately suspect. Even if Randolph and Metcalf werenot selected for layoff because of their own union activity,I find that there-would have been no layoff at all but fortheunion activity, and that the layoff of all threeemployees therefore violated Section 8(a)(1) and (3) of theAct.32E.Issues Arising Out of the Strike1.The purpose of the strikeOn February 15 Union Representative Connors sentRespondent a letter demanding recognitionas representa-tive of Respondent's production and maintenance employ-ees including truckdrivers. On the following day Respon-dent posted the notice to its employees, described above,expressing its belief that the matter should be decided by asecret ballot election only after the employees had heardboth sides of the question and that Respondent intended tofight the Union "with each and everymeansallowed bylaw." On the same day, the Union filed a representationpetition seeking an election among Respondent's employ-ees.On February 17 the Union held another meetingattended by 38 employees. There was discussion of thepending election, of the layoff, and of the possibility ofgetting the employees reinstated. Stewartmoved toauthorize theUnion to call a strike to obtain thereinstatement of the three laid-off employees. The motionalleged that they had been discharged because of theirunion activities. The motion passed by a vote of 33 to 5.Connors was instructed to do what he could to avoid astrike but it was left to him to decide whether it should becalled.33 Another meeting was scheduled for Sunday night,February 20.Between February 16 and the night of February 20Connors spoke with Respondent's attorney and Hoffmanon several occasions. On February 17 or 18 Connorslearned that Respondent was willing to consent to anelection to be held on March 16. Connors called Hoffmanand asked him to sit down with him to resolve theissue ofthe three discharged employees and get them reinstated.Connors told Hoffman that the employees had taken astrike vote and were ready to strike. He told Hoffman that32Arnoldware, Inc,129 NLRB 228;Northwestern Publishing Company,146 NLRB 457, enfd. 343 F.2d 521 (C.A. 7, 1965).33Connors and McFall testified to the strike vote at this meeting.Although Respondent later called two nonstrikers who attended thismeeting to testify as to strike misconduct, it presented no contrary evidenceas to the motion on which the employees voted.34Connors testified that he mentioned only the reinstatement of thethree employees as a necessary condition to avoid a strike. In view ofMcFall's testimony as to Connors' February 20 conversation with Hoffman,I do not credit Connors in this regard and find that he added recognitionand bargaining to his stated objectives. However, I do not creditHoffmanthat in this conversation Connors expressly disclaimed that the strike, ifcalled, would be an unfair labor practice strike As the notes below show,to avoid the strike it would be necessary to reinstate thelaid-off employees immediately and negotiate a contract 34In this conversationHoffman told Connors that hepreferred not to discuss the matter further with Connorsand referred him to Respondent's attorney.Connors next spoke with Respondent's attorney andrepeated essentially what he had told Hoffman. Respon-dent's attorney stated that he was informed that theemployees were laid off for economic reasons and that hewould not recommend their reinstatement if they were notneeded.He asked Connors, however, to wait untilRespondent's President Lewis returned to town on thefollowing Sunday as he might have a different view.On Sunday evening, February 20, Connors again spokewith Hoffman and asked for a meeting with Lewis or hisrepresentative that night to avert a strike. He told Hoffmanthatunless the three employees were reinstated theemployees were going to shut the plant down at I 1 p.m.and would strike because of unfair labor practices and forrecognition.tmLater that night, Connors spoke with Respondent'sattorney and again requested a meeting with Lewis in thehope of averting a strike. In that conversation or a secondlater conversation between them, Respondent's attorneyproposed that the layoff be changed from permanent totemporary, that he would try to get them back to work assoon as possible, that the Union could file unfair laborpractice charges if it wanted to, and that they go aheadwith the election and negotiate, a contract if the Union wascertified.36Connors rejected this proposal and said thatunlessRespondent's representatives appeared to meet withConnors and employee representatives before 11 p.m., thestrike would start.At 10 p.m. that night there was another union meeting,and at 11 p.m. the strike started. Picket signs were carriedwhich bore the legend, "Steelworkers Protest Unfair LaborPractices by Seminole."The evidence shows that the vote originally taken was tostrike to obtain reinstatement of those whom the employ-ees believed had been discriminatorily laid off. Connors inhis conversations with Hoffman and Respondent's attor-ney thereafter added recognition and bargaining to hisdemands. While Respondent offered to change the layofffrom permanent to temporary before the strike started, itdid not guarantee reinstatement of the laid-off employees,and the issue over theirreinstatementclearly remained atthe time the strike was called. I find that the strike had asitsobjectivesboth the reinstatement of the laid-offemployees and recognition of the Union by Respondentand that it was the layoff which initially triggered thethere is reason to concludethatwith the exceptionof McFall, the witnessesas to the prestrikeconversations all shaped theirtestimony to some extent tofavor the positionof their principals.35Although Connorsdenied that he statedrecognition as an objective 'ofthe strike,McFall testified that he heardConnors state both objectives whileConnors spoketo Hoffman. I have credited McFall.36According to Respondent'sattorney,he told Connors he wouldguaranteethat the laid-off employees would be recalled within 2 to 3 weeksAlthough Hoffman initiallyso testified,he concededthat statements in hisaffidavit accurately described the offer as an offer to try to get them back toworkas soon as possible. I find that no guarantee of reinstatement wasoffered. SEMINOLE ASPHALT REFINING179decision to strike. As at least one of the causes of the strikewas the layoff found above to have violated the Act, thestrike was an unfair labor practice strike.372.The alleged denial of reinstatementFrom February 20 until March 8 the plant did notoperate. On March 5 Respondent's president sent a letterto all employees notifying them that Respondent intendedto start operating the plant on Wednesday, March 8, andthat it would hire replacements for those employees whodid not report for work at that time. On March 8 and thenext few days 17 employees returned to work. After March8 Respondent started to hire replacements and in the next2 weeks replaced a number of the strikers.On March 8, Respondent sent letters toMcFall,Randolph, and Metcalf, the three laid-off employees,informing them that as a result of the failure of somestrikers to return to work that day there were vacancies intheir classifications.Respondent offered them reinstate-ment with full seniority if they reported to work on March10.38 They did not return to work or respond to the letters.As a consequence, they became unfair labor practicestrikers on March 10.39On March 24, the Union's district director sent Respon-dent's President Lewis the following letter:On behalf of all striking employees we demand thatthey be reinstated to their former job or to equivalentemployment in accordance with their rights as unfairlabor strikers.In the event you refuse to recognize the strikers statusas unfair labor practice strikers we hereby uncondition-ally offer, on behalf of all striking employees, to returntowork immediately and we request their reinstate-ment. This offer is made on behalf of all employeeswho went on strike and have not returned to work todate. In the event there are no openings as of the dateyou receive this offer, you are further advised that saidemployees will be available for employment to fullopenings when they develop or vacancies created bythe departure of employees now working.We would appreciate a prompt reply stating you (sic)position and the action you intend to take.On March 29, Respondent's Vice President Hoffmanreplied:This letter will acknowledge your letter of March 24.We do not agree that the strikers are unfair laborpractice strikers.On March 15, 1972, we sent youtelegrams notifying you that certain permanent replace-ments had been hired. As of the present date ninestrikers have not been permanently replaced.34Sea-Land Service, Inc.,146 NLRB 931, enfd. 356 F.2d 955 (C.A. 1,1966), cert. denied 385 U.S. 900;Louisville Chair Company, Inc.,161 NLRB358, enfd. 385 F.2d 922 (CA 6, 1967), cert. denied 390 U.S. 1013.38Although the time allowed for reporting in these and later letters tostrikers was relatively short, no contention has been made that the offers ofreinstatement made to the laid-off employees on March 8 or to strikers onlater dates were not made in good faith or were invalid.We still insist that Dennis Metcalf, Larry Randolph,and Daniel McFall were permanently laid off on a non-discriminatory basis. As further evidence of our goodfaith, we again offer to show them on temporary layoff,and offer them reemployment on a seniority basis.These men will be offered work as we need them byorder of seniority in their classification. In addition, ifwe lose any of our other permanent employees, joboffers on the same basis will be made to the remainingstrikers,provided they keep us informed of theirwhereabouts and their availability. This informationmust be kept reasonably current.We will not offer reemployment to any strikers guilty ofmisconduct while on strike or any striker who hasabandoned interest in his employment with us.In the- event any of the strikers are interested inreemployment it a lower classification when available,please have them make their wishes known to us.Respondent contends that the March 24 letter was not avalid request for reinstatement because the picket line wasnever removed and the strike was not terminated. Howev-er, the fact that the strike continued does not invalidate therequest.The continuation of the strike after receipt ofRespondent's reply and the small number of affirmativeresponses to Respondent's later individual offers ofreinstatement indicate that few employees were interestedin abandoning the strike for individual reinstatement.However, there isno reasonto believe that the request forreinstatement of all the unfair labor practice strikers wasnot made in good faith or that an affirmative response tothat request would not have ended the strike.40 I find thattheMarch 25 request made by the Union on behalf of thestrikerswas a valid request for immediate reinstatement,which Respondent denied by its March 29 response inviolation of Section 8(a)(3) and (1) of the Act.There remains for consideration evidence of individualoffersof reinstatement afterMarch 29, alleged strikemisconduct which Respondent contends disqualified cer-tain strikers from reinstatement, and alleged abandonmentof reinstatement rights by certain other strikers.3.Individual offers of reinstatementafterMarch 29On April 6 and 7, Respondent sent letters to AdellWilliams, Jimmie Washington, Rodney Gray, and JamesFaircloth, Sr., offering them reinstatement to their formerjobs on April 10, or such later dates as they might arrangeby contacting the plant. None of these employees repliedto the letters.However, on April 10, pursuant to a decision at a unionmeeting the night before, the pickets were removed and agroup of striking employees went to the plant premises as39AmericanArt Industries, Inc.,166 NLRB 943, enfd. in part 415 F.2d1223 (C-A- 5, 1969),cert.denied 397 U.S. 990.40 Sea-WayDistributing,Inc.,. 143NLRB 460, and the casescitedthereinon which Respondentrelies do notstandfor the proposition that anunconditional request for reinstatementmust be accompanied by animmediate cessationof the strike.SeeHawaiiMeat Company, Ltd.,139NLRB 966, 970-971, enfd. denied 321 F.2d 397 (C.A. 9, 1963). 180DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's Personnel Manager Lee and President Lewisarrived.Those in the group were Daniel McFall, Way-mond Berry, William Hudson, Thomas Hudson, AlbertLee Still, JimmieWashington,Abraham Washington,Sylvester Dawson, Gene Nelms, Curtis Langston, SonnyGerrell, A.J. Crummedy, and Robert McFall.41According to Daniel McFall he told Lee that they wereallthere to go back to work, Lee then had a shortconference with Lewis, and Lewis told them to "get thehell" off his property. According to Lee, McFall said theywere offering to return to work as a group, and Lewis toldthem they had made their point and to get off the property.Only Lee and McFall testified to this incident, despite thefact that a number of others were present, includingWilliam Hudson and Waymond Berry who testified toothermatters during this proceeding. Because of theinclusion in this group of Jimmie Washington, who had justbeen offered individual reinstatement, it makes somedifference as to how this request was stated and intended.Insofar as appears,Washington made no effort at thattime or at any other to assert his individual right toreinstatement pursuant to the letter he received, and hisfailure to do so is underscored by the lack of any responseby him to a lettersentby Respondent to UnionRepresentative Connors on the same date, quoted below,informing Connors that there were openings for twolaborers and an emulsion man.42 If there was any doubt asto Respondent's willingness to reinstate Washington or theotherswho went to the plant as individuals, this lettercoupled with Respondent's earlier March 29 letter shouldat the very least have provoked an inquiry by Connors,who had witnessed the April 10 group visit to the plantfrom across the road. I find that the April 10 request forreinstatement was a request for reinstatement as a groupwhich Respondent rejected for the same reason that itrejected the request in first paragraph of the Union'sMarch 24 letter.TheApril 10 request thus neither added to norsubtracted from the rights of the strikers to reinstatementfollowing the Union's March 24 letter. However, Washing-ton's failure to respond to Respondent's offer of individualreinstatement was not nullified by Respondent's rejectionof the group request, and backpay as to Jimmie Washing-ton was tolled on April 10 when he failed to respond toRespondent's offer of individual reinstatement43 BecauseAdellWilliams, Rodney Gray, and James Faircloth, Sr.,also failed to return in response to Respondent's individualoffers, their backpay was also tolled on that date.On April 10 and 12, Respondent sent Union Representa-tive Connors the following letters. The April 10 letter read:We currently have open the positions of two laborersand one emulsion man. There are no strikers who havenot been replaced who are presently qualified to fillthesepositions.We are, however, offering thesepositions to the replaced strikers in order of seniority.In the event we do not hear fromyou orhave 3 strikersreport for work at 8 A.M., Wednesday,April 12, 197241Connors identified the group from a list he made at the time.42Two of those to whom the April 6 and 7 letters were sent were laborersand another was an emulsion man.we willassume thatall of the replaced strikers havedeclined these 3 positions.The April 12 letter read:We currently have open the position of one truckdriver.We are offering this position to the replacedstriking drivers in order of seniority. In the event we donot hear from you or have a striking driver report forwork at 8 A.M., Friday April 14, 1972 we will assumethat all of the replaced striking drivers have declinedthis position.Respondent's Personnel Manager Lee testified that hereceivedno responseto either of these letters, and Connorsdid not testify about them. Among the strikers who had notreturned to work on April 10 wereemulsion man,RodneyGray, and laborers Adell Williams, Jimmie Washington,Abraham Washington, A.J. Crummedy, Albert Lee Still,WillieGavin, and Richard Harris. Thereisnoevidencethat any of them returned to work afterthisletter was sent.A number of drivers also had not returned to work byApril 14. However, driver E.W. Nelms returned to work onApril 17, and Lee testified that Nelms returned as a resultof a letter although there is no evidence that a letter wassent to Nelms individually.Respondent contends that these letters constituted offersof employment to all employees who had not beenpreviously offeredreinstatementor returned to work.Bearinginmind that it was Respondent's obligation tooffer reinstatement to their former or substantially equiva-lent jobs to all strikers, I find that these letters were notvalidoffersof reinstatement to employees who hadpreviouslyworked inclassificationsother than thosereferred to in the letters. As for the drivers, Lee's testimonyas to the return to work of Nelmsleaves insubstantialdoubt his earlier testimony that there was no response tothe April 12 letter. Although the letter set Friday, April 14,as the reporting date, Nelms reported on the followingMonday, and Respondent's letter clearly anticipated thepossibility of arrangements for returning on a differentdate. In these circumstances, I do not find that the April 12letter and the response thereto establish that all driverswho had not returned to work by April 14 declinedreinstatement on that date.As for the April 10 letter, although thesecondsentenceat first blush might have created some confusion inreferring to the absence of qualified unreplaced strikers,theUnion had been notified earlier of those whomRespondent considered replaced,and it seemsclear thatthe offer extended to laborers who had been replaced aswell as to other replaced strikers. The letterwas sufficientat the very least to call for a response from Connors if hewas in doubtas toits intent. Although the offer was notdirected to individual strikers, the March 24 request forreinstatementhad come from the Union on behalf of allthe strikers, and absentsome responsefrom Connors to thecontrary, it was not unreasonable for Respondent to viewConnorsas anappropriate agent to receive such an offer. Ifind that the failure to respond to the April 10 letter was43NationalBusiness Forms,189NLRB 964, enfd. 457 F.2d 737 (C.A. 6,1972);Southwestern Pipe, Inc.,179 NLRB364, enfd. as modified444 F.2d340 (C.A. 5, 1971). SEMINOLE ASPHALT REFINING181properly viewed as a rejection of Respondent's offer by thelaborers and served to indicate their determination toremain on strike. Accordingly, I find that backpay wastolled on April 12 for laborers Abraham Washington, A.J.Crummedy, Albert Lee Still, Willie Gavin, and RichardHarris.44From April 10 through May 4, Respondent sent lettersoffering individual reinstatement to 17 other employees,including the five laborers named above. Driver CurtisLangston returned to work on April 12, and James Greggreturned to work on May I pursuant to such offers. W.J.Smith and T.B. Hudson, Jr., declined offers of reinstate-ment on April 12 and May 1, respectively. William Hudsonand Percy Stewart were offered reinstatement effectiveMay 3 and 8, respectively. Each arranged a later reportingdate; but Hudson did not report, and Stewart informed Leehe had decided against returning to work at that time.Those whose names follow, made no response to Respon-dent's letterswhich offered reinstatement on the datefollowing each name: Charles Fulgham-April 24; JohnHeard-April 27;Waymond Berry-May 3; RobertMcFall May 3; Sylvester Dawson-May 3; D.R.McClendon-May 8; Percy Stewart May 8; R.W. Dunn--May 8. I find that backpay as to each of these strikerswas tolled as of the effective dates of the offers ofreinstatement to them.The rest of the strikers who had not returned to workbeforeMarch 24 were never made offers of individualreinstatement 454.Thealleged strike misconductRespondent contends that certain employees were notentitled to reinstatement in any event because theyengaged in strike misconduct. Initially, at the outset of thepresentation of its case,Respondent identified PaulGiddens, Gene Rentz, Samuel Cooksey, and Harold Scottas the offending strikers. Upon resumption of the hearingafterRespondent was,givena continuance to prepare itsdefense to the amendment to the complaint, Respondentadded the names of James Faircloth, Sr., Waymond Berry,Percy Stewart, and John Heard to this group.The, general principles governing the disqualification ofemployees from reinstatement because of misconduct havebeen set forth by the Board and reviewing courts onnumerous occasions and need not be restated at any lengthhere.The burden is on the employer denying a strikerreinstatement to show that it acted in the good-faith beliefthat he engaged in misconduct. Once that burden is met,the burden shifts to the General Counsel to establishinnocence.46Evenwhere misconduct is established, not allmisconduct serves to disqualify a striker from reinstate-ment.Where, as here, the strike is to protest unfair laborpractices, the severity of the unfair labor practices whichprovoked the strike must be balanced against the employee44As' found above, backpay for Adell Williams,JimmieWashington,and emulsionman, Rodney Gray, had already been tolled.45H.C.McCarthy, Samuel Cooksey,Hugh Mullins,Tim Gray, PatBentley, Paul Giddens, Gene Rentz, James Gerrell, James Faircloth, Jr.,George Fulgham, Jr., and Harold D. Scott.46Capital Rubber & Specialty Co, Inc.,201 NLRB 715, Administrativemisconduct in determining whether reinstatement willeffectuate the policies of the Act 47a.Paul GiddensOn the night of March 22, about 2 weeks after the plantreopened, driver O.H. Evans, left the plant at about 12:30a.m. with a tractor-trailer to make a delivery. Evans drovetoward Perry. About 25 miles from Perry, while travelingat the rate of 55 miles an hour, Evans noticed a carapproaching from the opposite direction at a rate of from20 to 25 miles an hour withsomethingoutside the driver'swindow. Evans testified that he turned on his bright lightsand saw an arm make a sidearm motion and throw whatappeared to be a half brickbat toward Evans'oncomingtruck. The object struck the cab of the truck below thewindshield.Both vehicles continued on. According toEvans, when he turned up his lights, he recognized the caras a blue Camaro and the driver as Paul Giddens.He alsotestified that after the car passed by him, he noticed in hisrear view mirror that the left tail light on thecar was out.In support of Evans' testimony that Giddens was thedriver of the car, Evans also testified that 5or 10 minutesbefore he left to make the delivery, he noticed Giddensoutside union headquarters across the road from the plantand saw Giddens get in his car, a blue Camaro, and leave.He testified that a security guard wasstandingnearby andhe commented to him that Giddens wasleaving.He alsotestified that after reaching Perry, he stopped,saw dents inthe tractor cab, called the plant, and told operatorHolcomb to see if Giddens returnedin his car.'TommyLovett testified that he also noticed Giddens drive off thatnight in his blue Camaro and that later he was told byHolcomb to watch to see when Giddens came back andwhether one of his tail lights was out. He testified that heran to the front of the plant and arrivedthere just in timeto see Giddens pull in near the unionhall, leave his car,and join two others who weresitting neara fire in front ofthe hall.48He testified that the left tail light was out.About a week after the incident,Evans swore out awarrant against Giddens, and Giddens was thereafter triedand acquitted. Respondent also instructed its attorney topetition for a contempt order alleging this incident as aviolation of a State court injunction. A petition datedMarch 29 was prepared, but the record does not showwhether it was filed.On April 7, 1972, Respondent wrote Giddens that itwould hold his job open "until the charges against youhave been determined." There is no evidence ofanyfurther communication to Giddens by Respondent con-cerning his reinstatement rights.Giddens denied any role in the March 22 incident. Hetestified that he was on picket duty that night from 10 p.m.until 2 a.m. and did not leave the area of the picketing atany time until 4 a.m. He testified that he owned a blueCamaro, that he drove it to the union hall that night, andLaw Judge'sDecision,and casescitedtherein.47N. L. R. B. v. Thayer Company and H. N. Thayer Company,213 F.2d 748(CA. 1), cert denied 348 U.S. 883.48 Security Guard DonThode testified' that Evans and Lovett madecommentsto him abouta man leaving and returning to the union hail, butthathe could not remember the man's name. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it remained parked there for the entire time he wasthere that night. Giddens identified Bill Hudson, SonnyGerrell, and James Faircloth as also on duty that night,and testified that others also came and went during theevening. Although Hudson testified at an earlier stage inthe proceeding, none of those identified by Giddenstestified to corroborate his testimony as to his activities onthe night in question. Giddens also testified that his leftarm was disabled and weak, that he had no left elbow, thathe could move his left arm up and down, and that he couldnot make the motion attributed to him by Evans or throwanything with his left arm.49While I do not question Evans' belief that he recognizedGiddens as the driver of the car on the night of March 22,there is substantial reason to doubt his ability to do so inthe circumstances he described. The speed of the twovehicles relative to one another was from 75 to 80 miles anhour, and the entire incident was over in a matter ofseconds.Even accepting Evans' testimony that he put hislights on high beam and that those of the oncoming carwere on low beam, visibility conditions could hardly havebeen good. I conclude that Evans' association of the makeof the car with Giddens and with what he had observedearlier that night led him to conclude that he had alsorecognizedGiddens in the car. In view of Giddens'testimony as to the nature of his disability I credit Giddensthat he did not throw the missile at the truck.At the same time, however, I credit the rest of Evans'testimony as to his observation of Giddens' earlierdeparture from the union hall and the make of the carinvolved,and I credit Lovett's testimony as to hisobservation of Giddens' return.Whatever grudge Evansmay have had against the strikers as a consequence of thisincident, there is no showing that he had any reason topersonalize it against Giddens in the absence of suchobservations. I do not credit Giddens' uncorroboratedtestimony that he never left the union hall during theperiod in question.The incident cannot be dismissed as minor misconduct.Whatever Respondent's provocation, this incident in thedead of night away from the plant posed a threat of seriousharm to Evans and was clearly designed to intimidate bothEvans and Respondent in the crudest fashion. While actsof violence may not be generally imputed to persons otherthan those who commit them, responsibility may be shownthrough agency, ratification, incitement, or other forms ofparticipation in them.50 Here, the evidence as to Giddens'absence from the union hall during the period in questionand the identification of the car involved were sufficient toestablish Respondent's good-faith belief that Giddens wasat least a participant in the incident if not its perpetrator. Itbecome the General Counsel's burden to establish thatGiddens was not involved. As I have not credited Giddens'testimony that he did not leave the union hall, I find thattheGeneral Counsel failed to sustain that burden, that49 Evans testified that he was aware of Giddens' disability, but that hehad seenGiddens use his left arm many times in changing tires and doingother kinds of things.as SeeN.L.R.B. v. Sea-Land Service, Inc.,356 F 2d 955, 967 (C.A. 1,1966), cert. denied 385 U.S. 900.51 Thode also testified that a rock was thrown at him by a striker whomhe first testified was identified for him by Wrenn as Harold Scott and thenGiddenswas disqualified from reinstatement,and that nobackpayaccrued to him before his disqualification.b.Samuel Cooksey and Gene RentzThe principal incident attributed to Cooksey and Rentzconcerns the throwing of cherry bombs into the plantpremises on March 8, the day the plant reopened. JamesLee testified that during the evening he saw Cooksey andRentz leave a group of men congregated around a fire infront of the union hall-and move into a darker area southof the union hall and across the road from the plant. Hesaw a flicker of light, and then saw a burning objectprojected over him near some asphalt tanks where itexploded. Lee testified that it sounded like a cherry bomband that he heard at least a dozen of them go off in theplant premises that evening. No damage was done tocompany property. Lee could not say whether there mighthave been other persons also standing in the darkened areatowhich he saw Cooksey and Rentz move. Lee testifiedthat the next morning an unexploded cherry bomb, 1/2 to3/4 of an inch in diameter was found on the plant premisestaped to an oyster shell. Security Guard Don Thode alsosaw men throwing cherry bombs toward the plant fromnear the union hall, but could not identify those who threwthem.He also found unexploded cherry bombs oncompany property. Thode testified that most of theexplosions he heard occurred near the union hall, and thatthose he saw drop fell near or inside the fence surroundingthe plant.51 Floyd De Montmollin, an employee of anothercompany with premises near Respondent's testified that onthe same night he saw Cooksey and another unidentifiedperson south of the union hall. Cooksey had a slingshot onthe hood of his truck aimed toward the plant and waspulling it back. He did not see Cookseyreleaseit.NeitherCooksey nor Rentz testified,52 but Union RepresentativeConnors testified that he was unaware that they threwfirecrackers.It is clear from the record before me that on the night ofMarch 8 cherry bombs were thrown toward and into theplant premises. In the absence of any denial by Cooksey orRentz, I credit Lee that on one occasion he saw Cookseyand Rentz at the place from which a cherry bomb wasthrown, and despite Lee's inability to state with certaintythat no one else was present, the inference is strong thatCooksey and Rentz moved into the darkened area south ofthehallat that time to throw it. I also credit DeMontmollin's testimony that he observed Cooksey with aslingshot pulled and aimed at the plant.The question remains whether this misconduct wassufficiently serious to disqualify Cooksey and Rentz fromreinstatement. As noted above, the cherry-bomb throwingoccurred on the first day that the plant reopened whenfeelings of the strikers were likely to be high. Nonetheless,the cherry-bomb throwing can hardly be discounted as aas Cooksey. His testimony as to the identity of thethrowerwas considerablyconfused, and he failed to identify Cooksey orScott who were present in thecourtroomin an earlierstate courtproceeding.Ido notrely on Thode'stestimony as to the identity of the rock thrower.52Cooksey testifiedearlier in the proceedmg, but was not questionedabout the strike misconduct attributed to him. SEMINOLE ASPHALT REFINING183spontaneous reaction by strikers upon seeing the plant inoperation.More than epithets or fists were thrown. Cherrybombs and a slingshot were brought to the plant for theoccasion and the cherry bombs were thrown at night undercover of darkness.. Moreover, cherry bombs are dangerousto persons near them when they explode and are outlawedin the State of Florida and in many other jurisdictions.While it has not been demonstrated that they posed anyreal threat to Respondent's property, there were persons onthe premises to whom they represented a threat of injury.The fact that more of the cherry bombs may have beenexploded near the union hall than near the plant makestheir throwing no less serious. I find that the cherry-bombthrowing on the night of March 8 was serious misconductand that Respondent is entitled to deny reinstatement tothe two strikers whom it identified as participants in it. Asthis incident occurred before March 24, neither Cookseynor Rentz is entitled to backpay.c.Harold ScottLee testified that on the night of March 8 he saw HaroldScott coming from the parking area south of the union hallcarrying an object that looked like an air rifle. He sawScott squat near the fire in front of the hall where it lookedas if he were pumping the gun. At that time Lee toldSecurity Guard Thode to watch Scott. Lee continued towatch Scott and saw him go behind a parked Toyota truckat the north edge of the hall where he squatted down. Thenhe heard a "zing" and saw glass fall from a mercury vaporlamp at a company parking lot about 15 yards north ofScott's location. There were tankers parked in the lot. Leethen saw Scott stand up and walk into some bushes northof the union hall. Two others whom Lee could not identifyjoined Scott in the bushes, and Lee heard more "zings"from the bushes and saw more glass fall. Lee did notactually see Scott fire the gun.Later that night as Lee walked between some trucksparked on the plant premises about 40 yards from the road,he noticed that all the inside and outside lights at the unionhall went out. He heard two objects strike the trucks. Hesearched with a flashlight and found a flattened lead pellet.At some point the lights at the union hall went back on.53Also during that evening De Montmollin's truck was hittwice by objects as he drove near the union hall. Hedescribed the first as sounding like a pellet from a pelletgun. He did not see the objects or where they came from.Scott did not appear as a witness, but Connors, who wasidentified by Lee was present at the time, testified that henever recalled seeing Scott with an air rifle. I find Connors'limited denial far from sufficient to refute Lee's testimony,and I credit Lee.54Lee's testimony is sufficient to establish that Scott hadan air rifle at the union hall and was a participant in theshooting at the mercury vapor lamp. Although it alsoestablishes that there were shots at trucks near which Leewas standing, it does not establish who then had the gun orshot it.Much of what was said above with respect to thecherry bombs also applies to the use of the air rifle. Whilethere is no evidence that Scott shot it in the direction of theplant or where any company personnel were located, it isclear that he participated in the attempt, apparentlyunsuccessful, to darken the area where tankers wereparked. While I am mindful that an air rifleis not a firearmand that Scott was not identified as a participant in theshooting of De Montmollin's truck or of the trucks in theplant premises, I find that the misconduct with which hewas identified was sufficiently serious to justify Respon-dent in denying him reinstatement rights and that nobackpay accrued to him.d.Waymond BerryOn the morning of February 23, a few days after thestrike started, roofing tacks were scattered at the entranceto the parking area used by Respondent's employees. Atthat time the plant was not in operation. Lee first becameaware, of the tacks when he left the plant briefly to go to astore and noticed a tack in one of his tires. He returned tothe plant and went to the picket line where he observedthem on the ground. Lee testified that they covered an area6-feet wide and 15-feet long in the entrance to the drivewayjust off the roadway and that the pickets were walking rightin the middle of them. He did not recall who was then onpicket duty. The office employees'cars werethen checked,and 21 tires were found with tacks in them. Lee did not seewho put the tacks in the entranceway.Verdie Padgett, who was employed in the office duringthe strike, arrived at the plant between 8:30 and 8:45 thatmorning. Waymond Berry was standing at the side of theroad when she started to turn into the driveway. Berrystepped in front of her, forcing her to drive around his rightside and onto a grassy area. After she parked, Berry askedher if she knew she almost ran over him. She said that shedid.Berry said, "Well, I was trying to keep you fromrunning over the tacks-" She did not get any tacks in hertires that morning.Berry testified that he had just come on the picket linewhen Mrs. Padgett arrived. He testified that he stepped infront of one other car in addition to Mrs. Padgett's, butthat it was too dangerous to step in front of others, becausethey were going too fast. He testified that all the tacks wereon company property and not where the pickets werewalking. At the time he picketed, one other picket was withhim, and others had been picketing before he went on theline at 9 a.m.There is no evidence that Berry placed the tacks on theground that morning. Berry's testimony that the tacks wereon company property is more plausible than- Lee'stestimony that they extended to the shoulder of the roadand that the pickets walked through them. Berry was notthe only picket who patroled at the entrance that morning.No one else was denied reinstatement because of thisincident.While Berry could conceivably have done moreto alert Respondent to the presence of the tacks, theevidence that he sought to prevent Mrs. Padgett fromrunning over them hardly serves to identify him as aparticipant in placing them and indicates that he did not53Thode testified generally to corroborate Lee, although with some54To the extent that Thode's testimony differed from Lee's, I havedifferencein some details, and his only identification of Scott was based oncredited Lee who impressedme as having the better recollection of the two.what Lee told him. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDdesire that the employees run over them. Although thisincident took place on February 23, on May 1 Respondentsent Berry a letter offering him reinstatement.55 As late asNovember 29, the second day of the hearing in this case,Respondent did not include Berry on the list of thosewhom it claimed were disqualified from reinstatement. Inthese circumstances, I cannot conclude that Berry was aparticipant in serious misconduct or that Respondent'scontention that he should be denied reinstatement rightsbecause of this incident was more than an afterthought.Nor do I find that the contention that Berry should bedisqualified is strengthened by evidence of statementsmade by him to Evans concerning the March 22 incidentdescribed above. Evans testified that after that incidentBerry tried to tell him quite a few times that Giddens wasnot the guilty party and that he would never be convictedin the criminal proceeding because Evans did not haveenough evidence and there were too many who couldswearthat Giddens was on the picket line. After Giddenswas acquitted Berry also told him that he was wrong in hisdescription of the object thrown at his truck and that it wasa chunk of lead. At that time Berry told him that he stillhad the wrong man and told him that the tail light was outon the car to confuse him as to the identity of the car.Berry was not asked about these conversations,56 and Icredit Evans. However, I do not find that these statementsestablish Berry's complicity in the March 22 incident orthat Berry had any direct knowledge of what happenedthat night.Iconclude that Berry did not engage in misconductwhich disqualified him from reinstatement or backpay.e.Percy Stewart and John HeardOn a Saturday night sometime after driver Bill Crump-ton returned to work during the strike, the door ofCrumpton's car was shot at while the car was parkedoutside Crumpton's house, and Crumpton's household gasand telephone lines were cut.57 Thereafter, in July,Crumpton met Percy Stewart, John Heard, and GeneRentz-58 at a gas station. Crumpton asserted that Stewartknew who had shot at his car and messed it up, andStewart replied that he knew who shot it. Crumpton thenstated that the others knew also, and they said "yeah," butthey would not say who did it. Crumpton said that he hadan idea who did it but could not prove it. Crumpton thenleft 59Respondent contends that Stewart and Heard admitted55Lee testified in general terms that not all the evidence of misconducthad come to Respondent's attention when the letters offering reinstatementwere sent. However, this incident occurred at the plant when Lee waspresent and I cannot believe that Lee did not become aware of itimmediatelySsAt the hearing in response to an objection to Evans' testimony in thisregard,Respondent contended that this evidence was admissible toestablish the truth of Evans' testimony describing the incident becauseBerry would not have tried to persuade Evans to change his testimony if hehad no fear of the outcome of the criminal proceeding- Respondent'scounsel then suggested that Evans' testimony concerning Berry's statementsmight be reserved for rebuttal in the event that Berry testifiedto statementsmade by Evans about the March 22 incident. It was far from clear that thistestimony of Evans was offered as evidence of misconduct by Berry or thatitwas necessary that Berry rebut it.57The date of this incident is not established in the record.knowledge and complicityin the damageto Crumpton'sproperty and that theytherefore were culpable for it. I donot find anythingin their statements which admittedcomplicity inthe damageto Crumpton's house,nor do Ifindthatsuch admissions of knowledge are evidence ofmisconduct which wouldwarrant a refusal of reinstate-ment orbackpay.f.JamesFaircloth, Jr.J.O.Pope was the first employee to return to work afterthe strike began. Early in March, before the plant reopenedfor general operations, Pope returned to work briefly toperform one specific task, pumping out a barge. Shortlythereafter and before the plant reopened, Pope was in a bardrinking beer when James Faircloth, Sr., entered. Popeasked Faircloth if he wanted a beer. Faircloth said that hedid not want one with Pope, and sat down across the barfrom him. He told Pope that he was a "chickenshit, yellowson of a bitch" because he had gone back to work.Faircloth asked him why he went back to work, and Popereplied that he did not think the employees had treated thecompany right by striking because an election date hadbeen set and the employees would not wait for it. Fairclothsaid that if Pope had not gone back to work, there wouldnot be any trouble. A number of other things were alsosaid, apparently in heated fashion. Faircloth invited Popeoutside to fight, but Pope did not go. When Pope left thebar, Faircloth did not followhim or assault him.60Respondent contends that Faircloth is disqualified fromreinstatement because he cursed Pope and threatened himwith physical harm. While Faircloth's statements to Popeare not to be condoned, I find that they did not constitutemisconduct sufficient to disqualify Faircloth from reins-tatement. There is nothing to indicate that Faircloth soughtPope out or that their meeting was more than accidental. Itis clear that Faircloth viewed Pope as the first to breach thesolidarity of the employees and cause trouble.61 Thelanguage used to express disapproval in such circum-stances seldom comports with the standards of ordinarycivildiscourse.Faircloth's invitation to go outside andfightwas more an outgrowth of their verbal exchangesthan a rank threat to punish Pope because he had worked,and it required Pope to acquiesce by going outside withFaircloth before it could ripen into a fight. When Popedeclined, no fight ensued. I find that Faircloth is notdisqualified from reinstatement or backpay.625sAs set forth above, I have found Rentz disqualified from reinstate-ment independent of this incident.59These findings are based on the uncontradicted testimony ofCrompton60Pope testified to this encounter without contradiction.61Pope's testimony did not establish the exact date of their encounter,but places it at some time after March I and before March 8. Respondent'sletter advising employees that operations would resume on March 8 wassent on March 5. It is not clear whether Faircloth knew of the intention toreopen the plant when he met Pope.62On April 7, Fairclothwas sent a letter offering hun reinstatement.Fairclothwas not named as one of those in the group Respondentconsidered as disqualified from reinstatement until January3, 1973, at thehearing. The record does not establish when Respondent learned of thisencounter. SEMINOLE ASPHALT REFINING1855.Alleged abandonment of employmentRespondent contends that W.J. Smith and Tim Grayabandoned all interest in further employment and there-forewere not entitled to reinstatement.With respect toSmith, as set forth above, Smith declined employment afterreceiving Respondent's April 10 letter. At that time Smithtold Lee that his eyes were bad, that he felt it best that henot return, that he was filing for total disability, and thathe was going to try to draw Social Security benefits. Leehad spoken to Smith since then, but they did not talk aboutfurther employment. Crumpton also testified that oneafternoon during the strike, Smith told him that he hadapplied for disability payments and that if he could get 100percent disability, he was not going back to work. I havefound above that Smith's backpay was tolled on April 12.While there is a strong suggestion that Smith thereafter wasnot interested in reinstatement, it is not clear whetherSmith's disability claim was ultimately granted63 or thathis reluctance to return to work was totally unrelated to thecontinuation of the strike. In these circumstances, I find itappropriate for Respondent to offer reinstatement toSmith, subject to any showing in the compliance stage ofthis proceeding that Smith's application for Social Securitybenefits and its, grant were inconsistent with any intent towork for Respondent in the future.With respect to Gray, Respondent sought to establishthrough an affidavit of Denzil Gray that before March 8Tim Gray told Denzil Gray that he was going to get a jobwith the State and was not interested in returning to workforRespondent, that Tim Gray later repeated theseremarks to Denzil Gray, and that Denzil Gray communi-cated them to Respondent between March 8 and 15. 1rejectedRespondent's proffer of the affidavit on thegrounds that this evidence would not establish Tim Gray'sabandonment of his job even if proved. I adhere to thatruling.Tim Gray had no direct, communication withRespondent, these statements were made to Denzil Graybefore the Union's March 24 letter was sent, and Tim Graywas never offered reinstatement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(I)and (3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent discriminatorily laidoffDanielMcFall, Larry Randolph, and Dennis Metcalfon February 14, 1972, 1 shall recommend that Respondentbe ordered to make them whole for any loss of earningstheymay have suffered by payment to them of theamounts they normally would have earned as wages fromthat date until March 10, 1972, when they became unfairlabor practice strikers, to which shall be added interest atthe rate of 6 percent per annum in accordance with theformula set forth in F. W.Woolworth Company,90 NLRB289,and Isis Plumbing & Heating Co.,138 NLRB 716. Ishall also recommend that Respondent be ordered to offerthem reinstatement, upon application, to their former jobs,or if those jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsor privileges, and to make them whole for any loss of paythey may have suffered or may suffer by reason ofanyfurther refusal to reinstate them, upon application, bypayment to each of them of a sum of money equal to thatwhich he would have earned as wages during the periodfrom 5 days after the date of application to the date ofRespondent's offer of reinstatement, with interest to becomputed as set forth above.Ihave also found that Respondent refused to reinstateunfair labor practice strikers upon request in violation ofSection 8(a)(3) of the Act. The strikers fall in three groups.Those listed in Appendix A were offered individualreinstatement but declined and thereby indicated theirintention to continue as unfair labor practice strikers.Those listed in Appendix B were not offered individualreinstatement.Those listed in Appendix C acceptedindividual offers of reinstatement.As for those listed in Appendix A, I shall recommendthat Respondent be ordered to offer them reinstatement,upon application, to their former jobs, or if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by payment to them of the amounts theynormally would have earned as wages from March 29,1972, when Respondent rejected the Union's request forreinstatement, until the dates they refused individual offersof reinstatement, which are set forth opposite their namesin Appendix A, with interest, to be computed as set forthabove. Respondent shall also make them whole for anyloss of pay they may have suffered or may suffer by reasonof any further refusal to reinstate them, upon application,by payment to each of them a sum of money equal to thatwhich he would have earned as wages during the periodfrom 5 days after the date of any further application forreinstatement, to the date of Respondent's offer ofreinstatement, with interest, to be computed as set forthabove.As for those listed in Appendix B,64 I shall recommendthatRespondent be ordered to reinstate them, withoutfurther application, to their former jobs, or if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may63Lee testified only that Smith's wife told him he was drawing socialand Septembertheyreturned to jobs different from those they held beforesecurity benefits.the strike. However, they are nonetheless entitled to reinstatement to their64 Included in this group are Pat Bentley and H C. McCarthy In Augustformer positions and backpay. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered by payment to them of the amounts theynormally would have earned as wages from March 29,1972, to the dates of Respondent's offers of reinstatement,with interest, to be computed as set forth above.Those listed in Appendix C were reinstated, but not onor before March 29, 1972. Accordingly, I shall recommendthat Respondent make them whole for any loss of earningstheymay have suffered by payment to them of theamounts they normally would have earned as wages fromMarch 29, 1972, until the' dates on which they werereinstated,which are set forth beside their names inAppendix C, with interest to be computed as set forthabove.Conclusions of Law1.SeminoleAsphaltRefining,Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating employees about their union activi-ties and those of other employees,by threatening employ-ees with dischargeand plantclosure because of their unionactivities,by creatingthe impression of surveillance ofunionactivities,by discriminatorilylaying off.DanielMcFall,DennisMetcalf,and LarryRandolph, and byrefusing to reinstate unfair labor practice strikers uponrequest, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1),and 2(6) and(7) of the Act.Uponthe foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER65Respondent Seminole Asphalt Refining,Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Steelworkers ofAmerica,AFL-CIO,or any other labor organization, bydiscrimination against their employees in regard to theirhire or tenure of employment or any term or condition oftheir employment.(b)Coercivelyinterrogating its employees concerningtheir union activities or those of other employees.(c)Threateningemployeeswith discharge or plantclosure because of their union activities.(d) Creating the impression of surveillance of employeeunion activities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engagein or refrain from engaging inanyor all the activitiesspecified in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Offer those employees whose names appear inAppendixB and,upon application,offer Daniel McFall,DennisMetcalf,LarryRandolph,and those employeeswhose names appear in Appendix A, immediate and fullreinstatement to their former jobs or if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights or privileges.(b)Make whole Daniel McFall, Dennis Metcalf, LarryRandolph, and those employees whose names appear inAppendices A, B, and C for any losses of pay they mayhave suffered as a result of the discrimination against themfor the periods and in the manner set forth in the section ofthisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this Order.(d)Post at its St. Marks, Florida, place of business,copies of the attached notice marked "Appendix D."66Copies of said notice, on forms provided by the RegionalDirector for Region 12, 'after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps-shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ss In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by theBoardand becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.66 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted, Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIX AWaymond BerryMay 3A.J.CrummedyApr.12SylvesterDawsonMay 3R.W.DunnMay 8James Faircloth, Sr.Apr. 12Charles FulghamApr.24WillieGavinApr.-12Rodney GrayApr. 10Richard HarrisApr. 12John HeardApr.27T.B.Hudson, Jr.May 1William HudsonMay 3D.R.McClendonMay 8Robert McFallMay 3W.J.SmithApr. 12Percy StewartMay 8Albert Lee StillApr. 12Abraham WashingtonApr. 12Jimmie WashingtonApr. 10AdellWilliamsApr. 10 SEMINOLE ASPHALT REFINING187APPENDIX BAPPENDIX CPat BentleyJames 1"aircloth, Jr.George Fulgham, Jr.James GreggCurtis LangstonMay IApr.12James GerrellE.W.NelmsApr.17Tim GrayH.C.McCarthyHugh Mullins